Thomas L. Simek
tsimek@cftc.gov
Jennifer J. Chapin
jchapin@cftc.gov
Attorneys for Plaintiff
COMMODITY FUTURES TRADING COMMISSION
4900 Main Street, Suite 500
Kansas City, MO 64112
(816) 960-7700

SEAN D. REYES (7969)
Utah Attorney General
Thomas M. Melton (4999), tmelton@agutah.gov
Robert Wing (4445), rwing@agutah.gov
Jennifer Korb (9147), jkorb@agutah.gov
Paula Faerber (8518), pfaerber@agutah.gov
Assistant Attorneys General
Attorneys for Plaintiff
STATE OF UTAH DIVISION OF SECURITIES
160 East 300 South, Fifth Floor
Salt Lake City, Utah 84114
(801) 366-0310

                     IN THE UNITED STATES DISTRICT COURT
                      DISTRICT OF UTAH, CENTRAL DIVISION


COMMODITY FUTURES TRADING                     [PROPOSED] ORDER GRANTING
COMMISSION, and                               PLAINTIFFS’ EX PARTE MOTION FOR
                                              STATUTORY RESTRAINING ORDER,
STATE OF UTAH DIVISION OF                     APPOINTMENT OF RECEIVER, AND
SECURITIES, through Attorney General,         OTHER EQUITABLE RELIEF
Sean D. Reyes,

       Plaintiffs,
v.                                            Case No.   2:18cv00892

RUST RARE COIN INC., a Utah                   Judge:     Bruce S. Jenkins
corporation, and GAYLEN DEAN RUST, an
individual,

       Defendants;




                                         1
and

DENISE GUNDERSON RUST, an individual,
JOSHUA DANIEL RUST, an individual,
ALEESHA RUST FRANKLIN, an individual,
R LEGACY RACING INC, a Utah
corporation, R LEGACY ENTERTAINMENT
LLC, a Utah limited liability company, and R
LEGACY INVESTMENTS LLC, a Utah
limited liability company.

        Relief Defendants.

       Plaintiffs Commodity Futures Trading Commission (“CFTC” or “Commission”) and the

State of Utah Division of Securities, through Attorney General Sean D. Reyes (“State of Utah”)

have filed a Complaint for Permanent Injunction and Other Relief and moved, pursuant to

Section 6c(a) of the Commodity Exchange Act (“Act”), 7 U.S.C. § 13a-1(a) (2012) and Section

61-1-20(2) of the Utah Uniform Securities Act (“Securities Act”) and in accordance with Federal

Rule of Civil Procedure (“Fed. R. Civ. P.”) 65, for an ex parte statutory restraining order freezing

assets, allowing inspection of records, and appointing a Temporary Receiver. The Court has

considered the pleadings, declarations, exhibits, and memorandum filed in support of the CFTC

and the State of Utah’s motion, and finds that:

   1. This Court has jurisdiction over the parties and over the subject matter of this action

       pursuant to 28 U.S.C. § 1331 (2012) (federal question jurisdiction) and 28 U.S.C. § 1345

       (2012) (district courts have original jurisdiction over civil actions commenced by the

       United States or by any agency expressly authorized to sue by Act of Congress), as well

       as 28 U.S.C. § 1367(a) (supplemental jurisdiction over claims under Utah law). 7 U.S.C.

       § 13a-1 (2012), authorizes the CFTC to seek injunctive relief against any person

       whenever it shall appear that such person has engaged, is engaging, or is about to engage


                                                  2
   in any act or practice that violates any provision of the Act or any rule, regulation, or

   order promulgated thereunder. Section 61-1-20(2) authorizes the State of Utah to bring

   an action to enjoin acts or practices that violate the Securities Act and seek injunctive and

   other relief upon a proper showing.

2. Venue lies properly within this District pursuant to 7 U.S.C. § 13a-1(e) (2012).

3. The CFTC and the State of Utah have made a proper prima facie showing that since at

   least 2008 and continuing to the present (“Relevant Period”), Defendants Gaylen D. Rust

   (“Rust”) and his company Rust Rare Coin, Inc. (“RRC”) (collectively, “Defendants”)

   have engaged, are engaging, or are about to engage in a scheme to defraud investors in

   connection with a pooled investment that purported to enter into contracts of sale for

   silver, a commodity in interstate commerce (the “Silver Pool”). As part of this fraudulent

   scheme, Defendants made material misrepresentations and fraudulent omissions to

   existing and prospective investors, including that Defendants would use funds

   contributed by investors to purchase and trade physical silver; that the silver held in the

   pool would be stored at Brink’s Incorporated (“Brink’s”) storage facilities in either Salt

   Lake City, Utah or Los Angeles, California; that Defendants had advance information

   regarding the movement of market prices for silver and would trade the silver held in

   their pool, selling silver immediately before a price decline and buying back a larger

   quantity of silver with the proceeds of that sale after prices had fallen; and that

   Defendants’ trading generated consistent returns for investors in the Silver Pool of at

   least twenty to twenty-five percent or more. Rather than use funds contributed by

   investors to the Silver Pool to buy and trade silver, Defendants misappropriated these

   funds and used them to make payments to other investors, transfer money to other



                                             3
   companies owned by Rust, and pay personal expenses.

4. Therefore, there is good cause to believe that Defendants have engaged in, are engaging

   in, or are about to engage in a scheme to defraud investors in violation of Section 6(c) of

   the Act, 7 U.S.C. § 9(1) (2012), Regulation 180.1(a)(1)-(3), 17 C.F.R. § 180.1(a)(1)-(3)

   (2018) and Sections 61-1-1(2)-(3) of the Securities Act. Defendants also have engaged

   in, are engaging in, or are about the engage in the offer and sale of securities in Utah that

   are not registered under the Securities Act, in violation of Section 61-1-7 of the Securities

   Act. In addition, Defendant Rust has engaged in, is engaging in, or is about to engage in

   the offering and selling securities without a license in violation of Section 61-1-3 of the

   Securities Act, and 61-1-7; and Defendant RRC has engaged in, is engaging in, or is

   about to engage in the employment of an unlicensed agent in violation of Section 61-1-3

   of the Securities Act.

5. There is also good cause to believe that Relief Defendants Denise Gunderson Rust

   (“Denise Rust”), Joshua Daniel Rust (“Joshua Rust”), Aleesha Rust Franklin (“Aleesha

   Franklin”), R. Legacy Entertainment, LLC (“R. Legacy Entertainment”), R. Legacy

   Racing Inc. (“R. Legacy Racing”), and R. Legacy Investments LLC (“R. Legacy

   Investments”) (collectively “Relief Defendants”) have received, are receiving, or are

   about to receive funds, assets or other property as a result of Defendants’ violative acts

   and practices and have been unjustifiably enriched thereby. The Relief Defendants do

   not have any legitimate interest or entitlement to these funds, assets or other property

   (“assets”) received as a result of Defendants’ violative conduct.

6. There is also good cause to believe that immediate and irreparable damage to the Court’s

   ability to grant effective final relief for investors in the Silver Pool in the form of



                                              4
   monetary redress will occur from the withdrawal, transfer, removal, dissipation, or other

   disposition of assets, and/or the destruction, alteration, or disposition of books and

   records and other documents (“records”) by Defendants and Relief Defendants, unless

   Defendants and Relief Defendants are immediately restrained and enjoined by Order of

   the Court.

7. Therefore, there is good cause for the Court to freeze assets owned, controlled, managed,

   or held by Defendants and Relief Defendants, or in which they have any beneficial

   interest.

8. There is also good cause for the Court to prohibit Defendants and Relief Defendants from

   destroying, altering, or disposing of records, and/or denying representatives of the CFTC

   or the State of Utah access to inspect records, when and as requested, to ensure that

   CFTC and State of Utah representatives have immediate and complete access to those

   records.

9. There is also good cause for the appointment of a Temporary Receiver to take control of

   all assets owned, controlled, managed, or held by Defendants and Relief Defendants or in

   which they have any beneficial interest (“Defendants’ Assets” and “Relief Defendants’

   Assets”), so that the Temporary Receiver may preserve assets, investigate and determine

   customer claims, determine unlawful proceeds retained by Defendants and Relief

   Defendants and amounts due to customers as a result of Defendants’ alleged violations,

   and distribute funds to customers harmed by Defendants’ alleged misconduct under the

   Court’s supervision.

10. There is also good cause to require an accounting by Defendants and Relief Defendants

   to the Temporary Receiver to determine the location and disposition of customer funds



                                             5
       and ill-gotten gains.

   11. There is also good cause to order repatriation of funds, assets or other property controlled

       by Defendants so that such assets can be controlled by the Temporary Receiver and to

       assure payment of restitution and disgorgement as authorized by the Court.

   12. In summary, this is a proper case for granting a restraining order ex parte freezing assets,

       allowing inspection of records, and appointing a temporary receiver because the CFTC

       and the State of Utah are likely to succeed on the merits of their claims against

       Defendants. Moreover, there is reasonable likelihood that Defendant(s) may transfer or

       dissipate assets or destroy or alter records. Therefore, the Court orders the following.

                                           DEFNITIONS

For purposes of this Order, the following definitions apply:

   13. The term “assets” encompasses any legal or equitable interest in, right to, or claim to, any

       real or personal property, whether individually or jointly, directly or indirectly controlled,

       and wherever located, including but not limited to: chattels, goods, instruments,

       equipment, fixtures, general intangibles, effects, leaseholds mail or other deliveries,

       inventory, checks, notes, accounts (including, but not limited to, bank accounts and

       accounts at other financial institutions), credits, receivables, lines of credit, contracts

       (including spot, futures, options, or swaps contracts), insurance policies, and all funds,

       wherever located, whether in the United States or outside the United States.

   14. The term “record” encompasses the terms “document” and “electronically stored

       information” as those terms are used in Fed. R. Civ. P. 34(a), and includes, but are not

       limited to, all writings, graphs, charts, photographs, sound recordings, images, and other

       data or other data compilations–stored in any medium from which information can be



                                                  6
        obtained or translated, if necessary, into reasonable usable form. The term “record” also

        refers to each and every such item in Defendants’ and Relief Defendants’ actual or

        constructive possession, including but not limited to: (i) all such items within the custody

        or control of any agents, employers, employees, or partners of the Defendants and Relief

        Defendants; and (ii) all items which Defendants and Relief Defendants have a legal or

        equitable right to obtain from another person. A draft or non-identical copy is a separate

        item within the meaning of the term. Records also include the file and folder tabs

        associated with each original and copy.

     15. “Defendants” refers to Rust and RRC.

     16. “Relief Defendants” refers to Denise Rust, Joshua Rust, Aleesha Franklin, R. Legacy

        Entertainment, R. Legacy Racing, and R. Legacy Investments.

                                       RELIEF GRANTED

  IT IS HEREBY ORDERED that:

I.   Asset Freeze Order Prohibiting the Withdrawal, Transfer, Removal, Dissipation, and
     Disposal of Assets

     17. Defendants and Relief Defendants are immediately restrained and enjoined, except as

        otherwise ordered by this Court, from directly or indirectly withdrawing, transferring,

        removing, dissipating, or otherwise disposing of any assets, wherever located, including

        Defendants’ and Relief Defendants’ assets held outside the United States, except as

        provided otherwise in Sections IV, V, and VI of this Order, or as otherwise ordered by

        the Court;

     18. Notwithstanding the provisions of this Section I, at the request of the Temporary

        Receiver, Defendant(s) and Relief Defendants and any other person who has possession,

        custody, or control of any of Defendants’ or Relief Defendants’assets shall transfer

                                                  7
      possession of all funds, assets or other property subject to this Order to the Temporary

      Receiver in accordance with Section IV, V and VI of this Order.

   19. The assets affected by this Order shall include existing assets as well as assets acquired

      after the effective date of this Order.

II.   Maintenance of and Access to All Records That Relate to the Business Activities and
      Business and Personal Finances

   20. Defendants and Relief Defendants are restrained from directly or indirectly destroying,

      altering, or disposing of, in any manner, any records that relate or refer to the business

      activities or business or personal finances of any Defendant or Relief Defendant.

   21. Representatives of the CFTC and the State of Utah shall be immediately allowed to

      inspect the records that relate or refer to business activities and business and personal

      finances of Defendants and Relief Defendants, including, but not limited to, both hard-

      copy documents and electronically stored information, wherever they may be situated and

      whether they are in the possession of Defendants, Relief Defendants, or others. To

      ensure preservation and facilitate meaningful inspection and review of records,

      Defendants and Relief Defendants shall allow representatives of the CFTC and the State

      of Utah to make copies of any records, and if on-site copying of records is not

      practicable, representatives may make such copies off-site. The CFTC and the State of

      Utah shall promptly return the original records after any such off-site copying.

   22. To further facilitate meaningful inspection and review, Defendants and Relief Defendants

      shall, absent a valid assertion of their rights against self-incrimination under the Fifth

      Amendment, promptly provide CFTC and State of Utah staff with:

        a. the location of all records relating or referring to the business activities and business

            and personal finances of Defendants and Relief Defendants; and

                                                8
     b. all identification numbers and other identifying information for websites, cloud

         storage services, email and smartphone accounts, and all accounts at any bank,

         financial institution, or brokerage firm (including any introducing broker or futures

         commission merchant) owned, controlled or operated by Defendants or Relief

         Defendants, or to which Defendants and Relief Defendants have access; and

     c. all passwords to, and the location, make and model of, all computers and/or mobile

         electronic devices owned and/or used by Defendants or Relief Defendants in

         connection with their business activities and business and personal finances.

23. When inspecting records that are subject to this Order, including those contained on

   computers and/or other electronic devices, the CFTC and the State of Utah should

   undertake reasonable measures to prevent review of the Defendants’ or Relief

   Defendants’ privileged communications and/or other nonbusiness, nonfinancial materials

   by the CFTC’s and the State of Utah’s attorneys and other staff who are part of the

   litigation team in this matter. Moreover, Defendants and Relief Defendants (or their

   counsel) shall promptly contact counsel for the CFTC or the State of Utah to assert any

   claims of privilege (or other legal objections) relating to the contents of any records that

   are subject to this Order and promptly cooperate with counsel for the CFTC or the State

   of Utah to develop reasonable protocols to isolate and prevent disclosure of claimed

   privileged and/or other nonbusiness, nonfinancial materials to the CFTC’s or the State of

   Utah’s attorneys and other staff who are part of the litigation team in this matter.

   However, nothing herein shall excuse Defendants or Relief Defendants from full and

   immediate compliance with this Court’s Order permitting the CFTC and the State of Utah

   to inspect the records which relate to Defendants’ or Relief Defendants or Relief



                                             9
       Defendants’ business activities and their business and personal finances.

III.   Notice to Financial Institutions and Others that Hold or Control Assets or Records
       of Defendants and Relief Defendants

   24. To ensure the effectiveness of the asset freeze and pending further Order of this Court,

       any financial or brokerage institution, business entity, or person that receives actual

       notice of this Order and holds, controls, or maintains custody of any assets of Defendants

       or Relief Defendants shall not, in active concert or participation with Defendants or

       Relief Defendants, permit Defendants or Relief Defendants or other persons to withdraw,

       transfer, remove, dissipate, or otherwise dispose of any of Defendants’ or Relief

       Defendants’ assets, except as directed by further order of the Court; and

   25. Any financial or brokerage institution, business entity, or person that receives notice of

       this Order by personal service or otherwise shall not, in active concert or participation

       with any Defendants or Relief Defendants directly or indirectly destroy, alter, or dispose

       of, in any manner, any records relating to the business activities and business and

       personal finances of any Defendant or Relief Defendant.

   26. Furthermore, any such financial or brokerage institution, business entity, or person that

       receives actual notice of this Order and holds, controls, or maintains custody of any

       records or assets, titled in the name of, held for the benefit of, or otherwise under the

       control of any Defendants or Relief Defendants, or has held, controlled, or maintained

       custody of any such assets, of any Defendants or Relief Defendants at any time since

       January 2008, shall not, in active concert or participation with Defendants or Relief

       Defendants, deny a request by the CFTC or the State of Utah to inspect all records

       pertaining to any assets owned, controlled, managed, or held by, on behalf of, or for the

       benefit of Defendants or Relief Defendants, including, but not limited to, originals or

                                                 10
   copies of account applications, account statements, signature cards, checks, drafts,

   deposit tickets, transfers to and from the accounts, all other debit and credit instruments

   or slips, currency transaction reports, 1099 forms, and safe deposit box logs. As an

   alternative to allowing inspection of records, a financial or brokerage institution, business

   entity or other person may provide copies of records requested by the CFTC or the State

   of Utah.

27. Furthermore, any such financial or brokerage institution, business entity, or person that

   receives actual notice of this Order shall:

     a. Within ten business days of a request by the Temporary Receiver, or such longer

         period specified by the Temporary Receiver, provide the Temporary Receiver with

         copies of all records pertaining to any account or assets owned, controlled,

         managed, or held by, on behalf of, or for the benefit of Defendants or Relief

         Defendants, either individually or jointly, including, but not limited to, originals or

         copies of account applications, account statements, signature cards, checks, drafts,

         deposit tickets, transfers to and from the accounts, all other debit and credit

         instruments or slips, currency transaction reports, 1099 forms, and safe deposit box

         logs; and

     b. Cooperate with all reasonable requests of the Temporary Receiver relating to

         implementation of this Order, including transferring Defendants’ or Relief

         Defendants’ assets, at the Temporary Receiver’s direction, and producing records

         related to business activities or business or personal finances of Defendants or

         Relief Defendants to the Temporary Receiver.




                                             11
IV.   Order Appointing Temporary Receiver

  28. Jonathan O. Hafen, Esq. of Parr Brown Gee & Loveless is appointed Temporary Receiver

      with the full powers of an equity receiver for Defendants and Relief Defendants and their

      affiliates or subsidiaries owned or controlled by Defendants or Relief Defendants

      (hereinafter referred to as the “Receivership Defendants”), and of all records, and all

      funds, properties, premises, accounts, income, now or hereafter due or owing to the

      Receivership Defendants, and other assets directly or indirectly owned, beneficially or

      otherwise, by the Receivership Defendants, (hereinafter, the “Receivership Estate”). The

      Temporary Receiver shall be the agent of this Court in acting as Temporary Receiver

      under this Order.

  29. The Temporary Receiver is directed and authorized to accomplish the following:

       a. Assume full control of the Receivership Defendants by removing Rust or RRC, and

           any officer, independent contractor, employee, or agent of the Receivership

           Defendants, from control and management of the affairs of the Receivership

           Defendants as the Temporary Receiver deems appropriate;

       b. Take exclusive custody, control, and possession of the Receivership Estate, which

           includes but is not limited to complete authority to sue for, collect, receive, and take

           possession of all goods, chattels, rights, credits, money, effects, land, leases, books,

           records, work papers, and records of accounts, including electronically-stored

           information, contracts, financial records, funds on hand in banks and other financial

           institutions, and other papers and records of the Receivership Defendants, including

           any financial interests of investors in the Silver Pool or other investors now held by

           or under the direction, possession, custody, or control of the Receivership



                                               12
   Defendants;

c. Take all steps necessary to secure the business and other premises under the control

   of the Receivership Defendants, including but not limited to the premises of RRC

   located at 242 East 300 South, Salt Lake City, Utah 84111;

d. Perform all acts necessary, including the suspension of operations, to conserve,

   hold, manage, and preserve the value of the Receivership Estate in order to prevent

   irreparable loss, damage, or injury to Silver Pool investors or other investors in any

   investment opportunity operated by any Receivership Defendant.

e. Prevent the withdrawal or misapplication of the assets of the Receivership Estate

   and otherwise protect the interests of Silver Pool investors or other investors in any

   investment opportunity operated by any Receivership Defendant;

f. Manage and administer the Receivership Defendants and the Receivership Estate by

   performing all acts incidental thereto that the Temporary Receiver deems

   appropriate, including hiring or dismissing any and all personnel, suspending

   operations, and/or entering into agreements, including but not limited to: (1) the

   retention and employment of investigators, attorneys, or accountants, appraisers,

   and other independent contractors and technical specialists of the Temporary

   Receiver’s choice, including without limitation members and employees of the

   Temporary Receiver’s firm, to assist, advise, and represent the Temporary

   Receiver; and (2) the movement and storage of any equipment, furniture, records,

   files, or other physical property of the Receivership Defendants;

g. Collect all funds owed to the Receivership Defendants;

h. Initiate, defend, compromise, adjust, intervene in, dispose of, or become a party to



                                      13
     any actions or proceedings in state, federal, or foreign court that the Temporary

     Receiver deems necessary and advisable to preserve or increase the value of the

     assets of the Receivership Estate or that the Temporary Receiver deems necessary

     and advisable to carry out the Temporary Receiver’s mandate under this Order;

i. Issue subpoenas to obtain records pertaining to the Receivership and conduct

     discovery in this action on behalf of the Receivership Estate;

j. Open one or more bank accounts and deposit all funds of the Receivership Estate in

     such designated accounts and make all payments and disbursements from the

     Receivership Estate from such accounts;

k. Make payments and disbursements from the Receivership Estate that are necessary

     or advisable for carrying out the directions of, or exercising the authority granted

     by, this Order, provided that the Temporary Receiver shall apply to the Court for

     prior approval of any payment of any debt or obligation incurred by the

     Receivership Defendants prior to the date of entry of this Order, except for

     payments that the Temporary Receiver deems necessary or advisable to secure the

     Receivership Estate from immediate and irreparable loss; and

l.   Maintain written accounts itemizing receipts and expenditures, describing

     properties held or managed, and naming the depositories holding funds or other

     assets of the Receivership Estate; make such written accounts and supporting

     documentation available to the CFTC for inspection; and, within sixty days of being

     appointed and periodically thereafter, as directed by the Court, file with the Court

     and serve on the parties a report summarizing efforts to marshal and collect assets,

     administer the Receivership Estate, and otherwise perform the duties mandated by



                                        14
           this Order.

V.   Accounting and Transfer of Funds and Records to the Temporary Receiver

  30. Absent a valid assertion by Defendants or Relief Defendants of their respective rights

     against self-incrimination under the Fifth Amendment, each Defendant and Relief

     Defendant shall, within five business days following the service of this Order:

       a. Provide the Temporary Receiver with a full detailed accounting of all the assets of

           the Receivership Estate, including assets both inside and outside of the United

           States, and the location of all records of the Receivership Estate, that are held by

           each and every Defendant or Relief Defendant, for their benefit, or under their

           direct or indirect control, whether jointly or singly.

       b. Transfer to the territory of the United States and deliver to possession, custody, and

           control of the Temporary Receiver, all assets of the Receivership Estate (other than

           real property) and books and records of the Receivership Estate, located outside of

           the United States that are held by each and every Defendant and Relief Defendant,

           for their benefit, or under their direct or indirect control, whether jointly or singly.

       c. Provide the Temporary Receiver access to all records of the Receivership Estate

           and all assets of the Receivership Estate held by any financial or brokerage

           institution, business entity, or other person that receives actual notice of this Order

           by personal service or otherwise, located within or outside the territorial United

           States by signing any necessary consent forms.

  31. Absent a valid assertion by Defendants or Relief Defendants of their respective rights

     against self-incrimination under the Fifth Amendment, Defendants and Relief Defendants

     shall, within twenty-four hours of the service of this order, cause to be prepare and



                                               15
      delivered to the Temporary Receiver, a detailed and complete schedule of all passwords

      and identification numbers (ID) for all websites, cloud storage services, email, and

      smartphone accounts, and all accounts at any bank, financial institution, or brokerage

      firm (including any introducing broker or futures commission merchant) controlled or

      operated by or to which any of the Defendants or Relief Defendants have access in

      connection with their business activities and business and personal finances.

  32. Absent a valid assertion by Defendants or Relief Defendants of their respective rights

      against self-incrimination under the Fifth Amendment, Defendants and Relief Defendants

      shall, within twenty-four hours of the issuance of this Order, cause to be prepared and

      delivered to the Temporary Receiver, a detailed and complete schedule of all passwords

      to, and the location, make and model of, all computers and mobile electronic devices

      owned and/or used by Defendants and Relief Defendants in connection with their

      business activities and business and personal finances. The schedules required by this

      section shall include at a minimum the make, model and description of each, along with

      the location, the name of the person primarily assigned to use the computer and/or mobile

      device, and all passwords necessary to access and use the software contained on the

      computer and/or mobile device.

VI.   Turning Over Assets and Records to the Temporary Receiver

  33. Upon service of this Order, and absent a valid assertion by Defendants and Relief

      Defendants of their respective rights against self-incrimination under the Fifth

      Amendment, Defendants and Relief Defendants, and any other person or entity served

      with a copy of this Order, shall immediately or within such time as permitted by the

      Temporary Receiver in writing, deliver over to the Temporary Receiver:



                                              16
        a. Possession and custody of all assets of the Receivership Estate, owned beneficially

            or otherwise, wherever situated;

        b. Possession and custody of all records of the Receivership Estate in connection with

            their business activities and business and personal finances, including but not

            limited to, all records of accounts, all financial and accounting records, balance

            sheets, income statements, bank records (including monthly statements, canceled

            checks, records of wire transfers, and check registers); investor lists, title

            documents, and other records of the Receivership Defendants;

        c. Possession and custody of all assets belonging to members of the public now held

            by the Receivership Defendants;

        d. All keys, passwords, entry codes, and combinations to locks necessary to gain or to

            secure access to any of the assets or records of the Receivership Defendants related

            to their business activities and business and personal finances, including, but not

            limited to, access to the Receivership Defendants’ business premises, means of

            communication, accounts, computer systems, mobile electronic devices, or other

            property; and,

        e. Information identifying the accounts, employees, properties, or other assets or

            obligations of the Receivership Defendants.

VII.   Directive to Cooperate with Temporary Receiver

   34. Absent a valid assertion by Defendants or Relief Defendants of their respective rights

       against self-incrimination under the Fifth Amendment, Defendants, Relief Defendants,

       and all other persons or entities served with a copy of this order shall cooperate fully with

       and assist the Receiver. This cooperation and assistance shall include, but not be limited



                                                17
           to, providing any information to the Receiver that the Receiver deems necessary to

           exercising the authority granted under this Order, providing any password required to

           access any computer or electronically-stored information in any medium, and advising all

           persons who owe money to Defendants or Relief Defendants that all debts should be paid

           directly to the Receiver.

VIII.      Stay on Actions Against the Receivership Defendants

           IT IS FURTHER ORDERED THAT:

        35. Except by leave of the Court, during the pendency of the receivership ordered herein,

           Defendants, Relief Defendants, and all other persons and entities shall be and hereby are

           stayed from taking any action to establish or enforce any claim, right, or interest for,

           against, on behalf of, in, or in the name of, the Receivership Defendants, the Temporary

           Receiver, assets of the Receivership Estate, or the Receivier’s duly authorized agents

           acting in their capacities as such, including but not limited to, the following actions:

             a. Petitioning, or assisting in the filing of a petition, that would cause the Receivership

                 Defendants to be placed in bankruptcy;

             b. Commencing, prosecuting, litigating or enforcing any suit or proceeding against

                 any of the Receivership Defendants, or any of their subsidiaries or affiliates, except

                 that such actions may be filed to toll any applicable statute of limitations;

             c. Commencing, prosecuting, continuing, or entering any suit or proceeding in the

                 name or on behalf of any of the Receivership Defendants, or any of their

                 subsidiaries or affiliates;

             d. Accelerating the due date of any obligation or claimed obligation, enforcing any

                 lien upon, or taking or attempting to take possession of, or retaining possession of,



                                                     18
            property of the Receivership Defendants, or any of their subsidiaries or affiliates, or

            any property claimed by any of them, or attempting to foreclose, forfeit, alter, or

            terminate any of the Receivership Defendants’ interests in property, including

            without limitation, the establishment, granting, or perfection of any security

            interest, whether such acts are part of a judicial proceeding or otherwise;

        e. Using self-help or executing or issuing, or causing the execution or issuance of any

            court attachment, subpoena, replevin, execution or other process for the purpose of

            impounding or taking possession of or interfering with, or creating or enforcing a

            lien upon any property, wherever located, owned by or in the possession of the

            Receivership Defendants, or any of their subsidiaries or affiliates, or the Temporary

            Receiver, or any agent of the Temporary Receiver; and

        f. Doing any act or thing to interfere with the Temporary Receiver taking control,

            possession, or management of the property subject to the receivership, or to in any

            way interfere with the Temporary Receiver or to harass or interfere with the duties

            of the Temporary Receiver, or to interfere in any manner with the exclusive

            jurisdiction of this Court over the property and assets of the Receivership

            Defendants, or their subsidiaries or affiliates.

  Provided, however, that nothing in this section shall prohibit any federal or state law

  enforcement or regulatory authority from commencing or prosecuting an action against the

  Receivership Defendants.

IX.   Compensation for Temporary Receiver and Personnel Hired by the Temporary
      Receiver

  36. The Temporary Receiver and all personnel hired by the Temporary Receiver as herein

      authorized, including counsel to the Temporary Receiver, are entitled to reasonable

                                                19
      compensation, to be paid solely from the assets of the Receivership estate, for the

      performance of duties pursuant to this Order and for the cost of actual out-of-pocket

      expenses incurred by them for those services authorized by this Order that when rendered

      were (1) reasonably likely to benefit the receivership estate or (2) necessary to the

      administration of the estate. The Temporary Receiver and all personnel hired by the

      Temporary Receiver shall not be compensated or reimbursed by, or otherwise entitled to,

      any funds from the Court, the CFTC, or the State of Utah. The Temporary Receiver shall

      file with the Court and serve on the parties periodic requests for the payment of such

      reasonable compensation, with the first such request filed no more than sixty (60) days

      after the date of this Order and subsequent requests filed quarterly thereafter. The

      requests for compensation shall itemize the time and nature of services rendered by the

      Temporary Receiver and all personnel hired by the Temporary Receiver.

X.    Persons Bound by This Order

  37. This Order is binding on any person who receives actual notice of this Order by personal

      service or otherwise and is acting in the capacity of an officer, agent, servant, employee,

      or attorney of Defendants or Relief Defendants, or is in active concert or participation

      with the Defendants or Relief Defendants.

XI.   Bond Not Required of Plaintiff or the Temporary Receiver

  38. As Plaintiffs CFTC and the State of Utah have made a proper showing under 7 U.S.C.

      13a-1(b) and Section 61-1-20 of the Securities Act, they are not required to post any bond

      in connection with this Order. The Temporary Receiver similarly is not required to post

      bond.




                                               20
XII.       Service of Order and Assistance of U.S. Marshals Service and/or Other Law
           Enforcement Personnel

        39. Copies of this Order may be served by any means, including via email or facsimile

           transmission, upon any financial institution or other entity or person that may have

           possession, custody, or control of any records or assets of any Defendant or Relief

           Defendant, or that may be subject to any provision of this Order.

        40. Staff of the CFTC’s Division of Enforcement, including Thomas Simek, Jennifer Chapin,

           and Steven Turley, and staff of the State of Utah, including Thomas Melton, Robert

           Wing, Jennifer Korb, Paula Faerber, Elizabeth Blaylock, and David Hermansen, and

           representatives of the United States Marshals Service and the Federal Bureau of

           Investigation (“FBI”) are specially appointed by the Court to effect service.

        41. The United States Marshals Service and the FBI are authorized to: a) accompany and

           assist representatives of the CFTC and the State of Utah in the service and execution of

           the Summons, Complaint, and this Order on the Defendants and Relief Defendants, and

           b) help maintain lawful order while representatives of the CFTC and State of Utah

           inspect records as provided in this Order.1

XIII.      Service on the CFTC and the State of Utah

        42. Defendants and Relief Defendants shall comply with all electronic filing rules and

           requirements of the U.S. District Court for the District of Utah and shall serve all

           pleadings, correspondence, notices required by this Order, and other materials on the

           CFTC by delivering a copy to Thomas Simek, Chief Trial Attorney, Division of

           Enforcement, Commodity Futures Trading Commission, Southwestern Region office –



 1
  Nothing in this Order shall limit in any way any other lawful activities undertaken by the FBI
 with respect to Defendants or Relief Defendants in connection with any other proceeding.
                                                    21
       4900 Main Street, Suite 500 Kansas City, Missouri 64112, by electronic filing, e-mail,

       personal delivery or courier service (such as Federal Express or United Parcel Service)

       and not by regular mail due to potential delay resulting from heightened security and

       decontamination procedures applicable to the CFTC’s regular mail.

   43. Defendants and Relief Defendants shall serve all pleadings, correspondence, notices

       required by this Order, and other materials on the State of Utah by delivering a copy to

       Robert Wing, Assistant Attorney General, 160 East 300 South, Fifth Floor, Salt Lake

       City, Utah 84114 by electronic filing, e-mail, personal delivery or courier service (such as

       Federal Express or United Parcel Service) and not by regular mail due to potential delay

       resulting from heightened security and decontamination procedures applicable to the

       State of Utah’s regular mail.

XIV.   Hearing on Preliminary Injunction and Expedited Discovery

   44. Plaintiff’s Motion for a preliminary injunction and extending the appointment of the

       Temporary Receiver is set for hearing on the _____ day of November, 2018, at _____

       a.m. before the Honorable _______________________, Courtroom ________, at the

       United States Courthouse for the District of Utah, located at 351 S. West Temple, Salt

       Lake City, UT 84101. Should any party wish to file a memorandum of law or other

       papers concerning the issuance of a preliminary injunction against Defendants and Relief

       Defendants, such materials shall be filed, served and received by all parties at least two

       days before the hearing ordered above.

   45. Plaintiff’s additional Motion for Expedited Discovery is granted and in advance of this

       preliminary injunction hearing, the parties may conduct expedited discovery, and the

       prohibition upon discovery before the early meeting of counsel pursuant to FRCP 26(f),



                                                22
      in accordance with FRCP 26(d), is removed. Depositions of parties and non-parties may

      be taken subject to two calendar days’ notice pursuant to FRCP 30(a) and 45, that notice

      may be given personally, by facsimile, or by electronic mail, and, if necessary, any

      deposition may last more than seven hours.

XV.   Force and Effect

   46. This Order shall remain in full force and effect until ______________________, unless

      extended further by order of this Court pursuant to Fed. R. Civ. P. 65(b)(2), and this

      Court retains jurisdiction of this matter for all purposes.


IT SO ORDERED, at Salt Lake City, Utah, on this ______ day of November, 2018, at ____
__.m.

                                                 ___________________________________
                                                 Hon.
                                                 United States District Judge




                                                23
